DETAILED ACTION
In a communication received on 7 February 2022, applicants amended claims 1, 5, 7, 8, 9, 10, 11, 16, 18, 19, and 21.
Claims 1, 2, 4-11 and 13-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 8, 9, 10, 11, 16, 18, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Peters et al. (US 2014/0137003 A1).

With respect to claim 1, Peters discloses: a method comprising:
receiving, by a content management system, a sharing request identifying a content item (i.e., member of a project team uploading documents with titles as identifiers in Peters, ¶0109),
a group of user accounts including a target user account at the content management system (i.e., adding and defining people for a conversation from corresponding contact icons in Peters, ¶0102), and
a sharing context assigning a task to be performed with respect to the content item by the target user account (i.e., task section in the GUI for assigning tasks corresponding to files/documents and assigned members to the task in Peters, ¶0116);
receiving a request from a user account in the group of user accounts to view a sharing interface including a thread of messages providing respective sharing contexts for content items shared with the group of user accounts (i.e., opening the conversation gui application requesting components of the service via back-end, middleware, and/or front-end components; conversation gui presenting tasks, files, and messages in Peters, fig. 7F, ¶0127);
generating the thread of messages providing the respective sharing contexts related to respective content items shared with the group of user account, wherein at least one of the messages includes the sharing context related to the content item (i.e., conversation GUI with feed of messages in chronological order associated with tasks; the GUI corresponds to associated members in a people section, and a process section displaying tasks associated with the conversation and files in the conversation in Peters, fig. 7F, ¶0101-106),
wherein the sharing context is stored at the content management system and correlated to the content item (i.e., tasks and documents and members are stored and associated with the canvas engine and storage engin of the service in Peters, ¶0067); and
sending the thread of messages to a client device, wherein the thread is displayed in the sharing interface at the client device. (i.e., adding people at remote client devices for presenting and displaying the conversation GUI in Peters, ¶0075).

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 1.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0137003 A1) in view of Duncan et al. (US 2006/0218188 A1).

With respect to claim 2, Peters discloses conversation GUI with feed of messages in chronological order associated with tasks; the GUI corresponds to associated members in a people section, and a process section displaying tasks associated with the conversation and files in the conversation (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Duncan, in order to improve workflow of document management (¶0007), discloses: the method of claim 1, wherein the sharing context indicates a requested action to be completed by the target user account (i.e., requesting approval task of shared document in Duncan, ¶0049) the method further comprising:
receiving, by the content management system, an indication that the target user account has completed the requested action (i.e., indicating that a task has been completed either manually or automatically upon saving or routing the document after corresponding to authorization request in Duncan, ¶0050); and
causing to display a completion indication along with the sharing context at the sharing interface, the completion indication the completion indication (i.e., indicating to users and clients that the task corresponding to the document is complete in Duncan, ¶0048).
Based on Peters in view of Duncan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Duncan to improve upon those of Peters in order to improve workflow of document management.

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.




Claims 4, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Peters et al. (US 2014/0137003 A1), and further in view of Kelly et al. (US 2006/0004914 A1).

With respect to claim 4, Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Kelly, in order to enhance content sharing by establishing relationships between objects and people using metadata associated with the content (¶0048), discloses: the method of claim 1, further comprising: storing the sharing context in a metadata database with a pointer to the content item in a content item storage (i.e., media object has associated meta data in a data store with pointers to the location of the media object storage location in Kelly, ¶0183).
Based on Peters in view of Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kelly to improve upon those of Peters in order to enhance content sharing by establishing relationships between objects and people using metadata associated with the content.


With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 4.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 4.


Claims 5, 14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0137003 A1) in view of Miller (US 6,101,481).

With respect to claim 5, Peters discloses: causing to display, in the sharing interface, a plurality of sharing contexts associated with respective representations of shared content items (i.e., adding people at remote client devices for presenting and displaying the conversation GUI in Peters, ¶0075)
Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Miller, in order to improve usability by reducing the size of a task list and displaying relevant tasks to a plurality of personnel (col. 9 lines 4-9), discloses: wherein the plurality of sharing contexts are filtered based on an attribute (i.e., filtering a list of tasks by setting relevant criteria in Miller, col. 9 lines 4-9).
Based on Peters in view of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miller to improve upon those of Peters in order to improve usability by reducing the size of a task list and displaying relevant tasks to a plurality of personnel.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.

With respect to claim 21, Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Miller, in order to improve usability by reducing the size of a task list and displaying relevant tasks to a plurality of personnel (col. 9 lines 4-9), discloses: the method of claim 5, wherein a plurality of shared contexts filtered based on the attribute is filtered in association with the group of user accounts or a single user account with whom the sharing context is shared (i.e., displaying tasks from a perspective other personal or team of people involved with the task, selecting a person or team displays task corresponding to that person or team in Miller, col. 12 lines 35-42, fig. 6).
Based on Peters in view of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miller to improve upon those of Peters in order to improve usability by reducing the size of a task list and displaying relevant tasks to a plurality of personnel.

With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 21.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 21.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0137003 A1) in view of Everingham (US 6,327,611 B1).

With respect to claim 6, Peters discloses: the method of claim 1, wherein the sharing context is regarding a requested action (i.e., interface for specifying and adding tasks for the conversation in Peters, fig. 7E, ¶0111-0113)
Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Everingham, in order to provide integration with user e-mail systems and contributing versioning and collating of documents for users (¶0005), discloses: a last action on the content item (i.e., indicating the status of the task with indicators of recipients that have responded and at what times in Everingham, fig. 5, col. 6 lines 1-7), and a status flag (i.e., indicating the status of the task corresponding to each of the recipients in Everingham, fig. 5-7, col. 6 lines 1-14).
Based on Peters in view of Everingham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Everingham to improve upon those of Peters in order to provide integration with user e-mail systems and contributing versioning and collating of documents for users.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.


Claims 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0137003 A1) in view of Daly, Jr. et al (US 2014/0215004 A1), and further in view of Messerly et al. (US 2012/0159334 A1).

With respect to claim 7, Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters do(es) not explicitly disclose the following.  Daly, in order to securely storing documents in a central vault for safekeeping (¶0006-0007), discloses: the method of claim 1 wherein the sharing request originates from a third party application (i.e., web application accessed through web browser; directly or indirectly using the banking system to access virtual storage in Daly, ¶0040).
Based on Peters in view of Daly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Daly to improve upon those of Peters in order to securely storing documents in a central vault for safekeeping.

Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters and Daly do(es) not explicitly disclose the following.  Messerly, in order to offer a consistent user experience in content sharing implemented across all applications (abstract), discloses: the method further comprising: receiving, via an application programming interface of the content management system (i.e., user interface for interacting with the application service in Messerly, fig. 11 and section 0044), a notification from the third party application that the content item was shared by the first user account at the third party application, the notification including an identifier for the target user account, an identifier of the content item, and a message sent with the content item (i.e., sharing interface indicating recipients, content name, and a message for the recipients corresponding to the identified image in Messerly, fig. 11).
Based on Peters in view of Daly, and further in view of Messerly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Messerly to improve upon those of Peters in order to offer a consistent user experience in content sharing implemented across all applications.

With respect to claim 9, Peters discloses conversation GUI with associated messages, tasks, and documents (fig. 7F, ¶0101-106).  Peters and Daly do(es) not explicitly disclose the following.  Messerly, in order to offer a consistent user experience in content sharing implemented across all applications (abstract), discloses: the method of claim 7, further comprising:
providing, to the first user account, a sharing modal prior to the receiving of the sharing request (i.e., a sharing interface for indicating parameters of sending corresponding content in Messerly, fig. 11); and
receiving within the sharing modal an identification of the target user account (i.e., indicating recipient addresses to receive the sharing content in Messerly, fig. 11); and
automatically suggesting groups with the sharing modal to receive the content item, the target user account being associated with the suggested groups (i.e., companion application determines and suggests a list of recently e-mailed recipients from the companion application in Messerly, ¶0044). 
Based on Peters in view of Daly, and further in view of Messerly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Messerly to improve upon those of Peters in order to offer a consistent user experience in content sharing implemented across all applications.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 9.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 9.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2014/0137003 A1) in view of Daly, Jr. et al (US 2014/0215004 A1) and Messerly et al. (US 2012/0159334 A1), and further in view of Kelly et al. (US 2006/0004914 A1).

With respect to claim 8, Peters, Daly, and Messerly do(es) not explicitly disclose a pointer of metadata to content.  Kelly, in order to enhance content sharing by establishing relationships between objects and people using metadata associated with the content (¶0048) discloses: the method of claim 7, wherein 
in addition to the notification including the identifier of the target user account, the notification including identifiers for a plurality of user accounts at the third party application (i.e., determining other users of the social network application with similarity or relations between members in a network map in Kelly, ¶0183), the method further comprising:
determining that at least some of the plurality of user accounts at the third party application correspond to respective user accounts at the content management system (i.e., using member metadata of the social network relationship data to identify other members of the network in association with the selected member in Kelly, ¶0183); and
automatically creating a sharing group at the content management system (i.e., network map automatically visualizing and grouping members with the current user as a focal point based on metadata in Kelly, ¶0059).
Based on Peters in view of Daly and Messerly, and further in view of Kelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kelly to improve upon those of Peters in order to enhance content sharing by establishing relationships between objects and people using metadata associated with the content.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 8.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
5/28/2022

/S. L./Examiner, Art Unit 2447 

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447